Lewis, J.,
dissenting. 1. When an insolvent debtor, for the purpose of preventing Ms creditors from subjecting Ms property td their debts, causes title to realty purchased with Ms individual means to be made to Ms wife, with the understanding that the title is to remain in her only until he can compromise or settle with his-creditors, and afterwards he does compromise with them, and Ms wife thereupon deeds him the property conveyed to her, she has-no further interest or title, legal or equitable, in the property thus conveyed by her to her husband, and no order of court is necessary to make such conveyance binding upon her. In no legal sense is such property her separate estate within the meaning of the statute wMch declares that a wife can not sell her separate estate to her husband without an order of the superior court.
*6512. Where, for the purposes above indicated, the wife acquires title to the property of her husband, and his mercantile business is thereafter conducted in her name, and under these circumstances one in good faith extends credit to the wife, honestly believing that she has a right to encumber the property with the mortgage which she gives as security for her debt; and where, for the purposes mentioned in the preceding paragraph, the husband afterwards acquires a deed to the property and enters into this same mercantile business in his own name, taking up the wife’s note and mortgage by giving his own note and mortgage on the same property to secure the amount of the wife’s debt, as well as an additional sum advanced him in good faith by the creditor, the wife is estopped from claiming the property as against the levy of a fi. fa. issued on the foreclosure of the mortgage against her husband, at least to the amount of the indebtedness which she formerly undertook to secure by giving her mortgage on the same property to the same creditor.
3. From the record in this case, the above is a fair construction .of the transaction between the parties, and the verdict for the wife as claimant, finding the property not subject, was therefore contrary-to law and the evidence.